GUIDRY, Justice,
dissents and assigns reasons.
hFor the reasons expressed in my dissent in Catahoula Parish School Bd. v. Louisiana Machinery Rentals, LLC, 12-2504 (La.10/15/13), 124 So.3d 1065, 2013 WL 5788749, (Guidry, J., dissenting), I also dissent from the majority decision in this companion case finding that the revised tax assessment notices sent to the defendant companies did not comply with mandatory statutory notice provisions in La. Rev.Stat. 47:337.51(A) and (B). The district court, in my view, correctly rendered judgments in favor of the Collector declaring that the revised notices of assessments were the final and executory judgments of the court. Therefore, the court of appeal properly affirmed the district court’s grant *1280of partial summary judgment in favor of the Collector.